USCA11 Case: 20-13075     Date Filed: 04/05/2021   Page: 1 of 19



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-13075
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 5:19-cv-00138-JSM-PRL



GERARD OLBEK,
ASHLEY ROGERS,

                                                            Plaintiffs-Appellants,


                                    versus


CITY OF WILDWOOD, FL,
JASON MCHUGH,
Manager, City of Wildwood,

                                                           Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                                (April 5, 2021)
           USCA11 Case: 20-13075          Date Filed: 04/05/2021      Page: 2 of 19



Before LAGOA, BRASHER, and ED CARNES, Circuit Judges.

PER CURIAM:

       According to Gerard Olbek and Ashley Rogers, there was mold and asbestos

in the City of Wildwood Police Department’s building where they worked. Olbek

wrote and circulated to the head of Human Resources a memorandum requesting

that employees be tested for mold and asbestos exposure. He also sent a copy to

every employee of the police department. Rogers proofread the memorandum

before it was circulated. Claiming that the memo caused the City to retaliate by

constructively discharging them, Olbek and Rogers sued the City and its manager,

raising 42 U.S.C. § 1983 claims of First Amendment retaliation as well as

violations of the Florida Public Whistle-blower’s Act. The district court granted

summary judgment to the defendants. Olbek and Rogers appeal the judgment

against them on their claims against the City, abandoning those against the city

manager.

                                               I.

       When the Wildwood Police Department building caught fire in October

2018, it sparked a series of events that led to this lawsuit. 1 There were three people

who were primarily involved. Olbek was the Deputy Chief of Police, the second


       1
          We view the evidence in the light most favorable to Olbek and Rogers because they lost
in the district court. As a result, what we accept as facts for present purposes may not be the
actual facts. See Feliciano v. City of Miami Beach, 707 F.3d 1244, 1247 (11th Cir. 2013).
                                               2
           USCA11 Case: 20-13075     Date Filed: 04/05/2021   Page: 3 of 19



highest ranking officer in the police department. His job was largely

administrative, and it included “the daily operations of the agency” and attending

any “management type events” that the Chief of Police could not attend. Rogers

was the Captain of Professional Compliance, and his job duties included internal

affairs and the revision of department policy. Jason McHugh was the city

manager.

                                         A.

        The October 2018 fire caused “extensive damage” to the police department’s

building, forcing a relocation of its employees. A few days after the fire, McHugh,

Olbek, and a handful of others did a walkthrough of the building. After they exited

and were standing outside in the parking lot, McHugh commented that he wanted

to clean up the building quickly so the employees could return to it. Olbek raised a

concern about mold in the building, but McHugh did not want to discuss it. He

told Olbek: “We are not using the M word and we are not talking about this.”

After Olbek reiterated his concern, McHugh again told him, “We are not talking

about this.” According to McHugh, he did not want to discuss any mold issues at

the time because a volunteer police officer was with them and they were in public,

and having the public hear the discussion might have raised liability issues for the

City.




                                          3
         USCA11 Case: 20-13075       Date Filed: 04/05/2021   Page: 4 of 19



      Olbek was unsatisfied with what he felt was McHugh’s dismissive response

to the mold problem. He waited a few weeks for McHugh to come to him to

discuss it. When McHugh did not, Olbek decided to take action. He drafted a

memorandum, which we’ll call the “Mold Memo.” Rogers did not help Olbek

draft the memo and did not put his name on it, but he did proofread it.

      Olbek wrote the memo on official Wildwood Police Department letterhead

with his name and Deputy Chief of Police title at the top. He gave it the subject

line “Employee health testing.” In its entirety, the memo stated:

      Over the past 15 years or so there have been numerous complaints to
      the city about the mold issues and the air quality leading to congestion,
      colds, migraines and general employee health issues. The city has
      bleached mold off of the walls on numerous occasions, we have
      replaced walls and constantly battled moisture and there was testing and
      some type of mitigation some time possibly around 2009-2010 however
      the employees were not provided any information as to the results but
      air filtration units were purchased after the results.

      We just recently moved filing cabinets in September in an office to
      reveal a wall full of mold which the city later bleached. Recent
      information confirms bleach does not kill mold on porous surfaces such
      as drywall, which has been the city’s means of mold mitigation. It is
      my understanding that recent tests have shown the building contains
      asbestos as well as mildew/mold, my question/request is can you please
      look into employee exposure testing options for mold and asbestos
      exposure for all police department personnel as soon as possible.

      Before doing anything with the memo, Olbek asked his supervisor, Chief of

Police Paul Valentino, for permission to send it directly to the Human Resources

Director, Melissa Tuck. Valentino told Olbek that he could do so because Olbek


                                         4
         USCA11 Case: 20-13075       Date Filed: 04/05/2021   Page: 5 of 19



had a direct line of communication to HR. And on November 13, 2018, Olbek

emailed the Mold Memo to HR Director Tuck. He also sent it to every other police

department employee. He testified he believed that he was authorized to do that

because: “I know I have a direct [line of] communication to my employees with

the police department. They are my subordinates.”

      McHugh, who was about to leave for his wedding and honeymoon when he

learned of the Mold Memo, was furious. Within an hour of the memo being sent,

he called Chief Valentino and told him that he wanted to discipline Olbek for

insubordination. Valentino told McHugh that he should not do that because they

may have a whistleblower situation. By the end of the phone call, McHugh had a

“lot better demeanor.” But then, according to Valentino, about a week after

McHugh returned to work –– the honeymoon was over –– he told Valentino that he

wanted Olbek “gone.”

      McHugh did not, however, take any disciplinary action against Olbek or

give Valentino any instructions to do so. In fact, up until at least December 4,

2018, McHugh planned to keep Olbek and Rogers in their positions until after

Chief Valentino left the police department, which was in January 2019, and to keep

them in their positions at least until a new Chief of Police was hired. That plan

was evident because, on December 4, McHugh proposed to City Commissioners an

organizational chart that showed a vacancy in the Chief of Police position, Olbek


                                          5
         USCA11 Case: 20-13075       Date Filed: 04/05/2021   Page: 6 of 19



as the Deputy Chief for Administration, and Rogers as the Temporary Deputy

Chief for Operations. Under that structure, the Chief of Police’s duties would be

split between Olbek and Rogers until a new Chief was hired.

      In response to the Mold Memo and another similar memo from a different

police officer, HR Director Tuck sent three of her own memoranda. Taken

together, her memoranda announced, among other things, that: Tuck would be

investigating the mold issues and would provide a report to McHugh; the police

department evidence locker would be relocated from the old building; entry into

the old building “for any other purpose” than moving the evidence locker was

“strictly prohibited unless authorized by” Tuck; and all officers were encouraged to

get tested at the City’s medical clinic for mold and asbestos exposure, with no

appointment needed and with the City paying for it.

      Sometime in the next few weeks, Olbek and Rogers decided to take further

action. Rogers suggested to Olbek that they should take samples of drywall from

the old building to have them tested for mold. They thought they should do that

because they feared the City would demolish the building or otherwise cover up

the mold problem. Olbek told Rogers to take the samples, or, in Olbek’s words, he

gave the “order” to do so.

      And Rogers did as he was ordered. He had Detective Christopher Smalt, a

subordinate, remove pieces of drywall for sampling. Smalt did not know that


                                         6
         USCA11 Case: 20-13075        Date Filed: 04/05/2021   Page: 7 of 19



Olbek had told Rogers to remove the drywall, and Smalt was unaware that Olbek

knew about the plan. None of them had authorization from HR Director Tuck to

enter the old building, which she had strictly forbidden absent authorization from

her; nor did they have authorization from anyone else, either. What day Smalt

went in and took the samples is not clear.

      It is clear, however, when the City found out about it. On December 5,

2018, Assistant City Attorney Joshua Bills, Public Works Director Jeremy

Hockenbury, and an inspector went to the old police department building to

coordinate the City’s plan to test it for mold. To their surprise, they found that

pieces of the walls had been cut out. Bills called City Manager McHugh, telling

him, “you’re not going to believe this . . . someone’s cut holes out of the wall and

they’ve completely trashed the building.” McHugh then went to see for himself,

and he, Bills, and the city attorney Ashley Hunt, went into the building to see what

happened.

      They exited the building upset about what they had seen and asked a group

of officers nearby what had happened. The group, which included Smalt, all

denied any knowledge. Chief Valentino also denied having any knowledge of

what had happened.

      McHugh decided to have an outside party conduct an investigation. He did

not want the Wildwood Police Department to do the investigation because he


                                          7
            USCA11 Case: 20-13075    Date Filed: 04/05/2021    Page: 8 of 19



thought he had lost control of the department based on the group of officers and

Chief Valentino all denying knowledge. McHugh believed an investigation was

needed because he thought somebody had taken the drywall to set the City up “for

a giant lawsuit” and to “hurt the City, [to] get a payday.” The outside party that the

City asked to conduct the investigation was the Sumter County Sheriff’s

Department. (Sumter County is the county in which the City of Wildwood is

located.)

      The investigation was a criminal one, and Hunt instructed Assistant City

Attorney Bills to sign an intent to prosecute document. Hunt opted for a criminal

investigation because it was easier to convert a criminal investigation into an

internal one than the other way around. Because the City did not know who had

taken the drywall or why, Hunt wanted to keep the options open. McHugh, for his

part, did not want to criminally prosecute anyone but wanted to find out who had

done it.

      The sheriff’s department investigated the drywall removal as a criminal

mischief offense, which possibly could have risen to the felony level depending on

the value of the drywall taken. The City, as the victim of the crime, told the

sheriff’s department that the estimated property value was $500; criminal mischief

involving that amount is a misdemeanor of the second degree. See Fla. Stat.

§ 806.13(b)(2). Nobody told the sheriff’s department what crime to investigate,


                                          8
         USCA11 Case: 20-13075       Date Filed: 04/05/2021     Page: 9 of 19



though — any arrest decision would be up to that department, and any prosecution

decision would be up to the State Attorney, not to the City, the city attorney, or

McHugh.

      Neither Rogers nor Olbek returned the investigator’s phone calls and

voicemails. But an unidentified confidential informant told the investigators that

Rogers had personally cut the drywall. That was not entirely accurate. Smalt cut

the drywall and took pieces of it at the direction of Rogers.

      Smalt, for his part, did not tell the sheriff’s department investigators

anything, despite their interviewing him. He did, however, talk to City Attorney

Hunt. He told Hunt that Rogers had directed him to take the drywall samples; he

didn’t mention to Hunt any involvement by Olbek because he didn’t know that

Olbek had any involvement. Smalt also told the City’s mayor what happened, but

the mayor did not relay the information to Hunt or McHugh.

      While the investigation was ongoing, Chief Valentino and McHugh had a

series of conversations. Valentino told McHugh that he wanted the sheriff’s

department’s investigation to end. He also told McHugh that he wouldn’t “find out

who did it if [McHugh was] going to hold these criminal sanctions over

somebody.” The conversations led to McHugh making a simple offer to Valentino

on December 7, 2018: The City would drop the investigation if whoever was

responsible for removing the drywall resigned.


                                          9
         USCA11 Case: 20-13075      Date Filed: 04/05/2021     Page: 10 of 19



      During that time, McHugh did not know of Olbek’s involvement in the

removal of the drywall. Initially, only Rogers knew, and the record does not show

that he told anyone. On December 7, however, Olbek told Valentino that he was

the one who had instructed Rogers to take the drywall. The record evidence is

contradictory as to whether Valentino shared that information with McHugh.

Valentino testified that he never told it to McHugh, and further that he never told

the sheriff’s department about it. McHugh, however, testified in his deposition and

swore in an affidavit that Valentino told him about Olbek’s involvement — but

only after McHugh had told Valentino that the investigation would end if whoever

was responsible resigned.

      Valentino, knowing Olbek and Rogers were responsible for removing the

drywall, relayed to them that McHugh said the City would drop the investigation if

the person responsible resigned. Olbek and Rogers both decided to resign. Before

the sheriff’s department’s investigation concluded, they submitted letters of

resignation; Rogers on Friday, December 7, 2018, and Olbek on the following

Monday, December 10. They resigned to save their accrued vacation and sick

leave pay, fearing that they would lose that money if they were arrested. The City

promptly notified the sheriff’s department that it no longer wanted to pursue any

charges or investigation, and the investigation was dropped.




                                         10
         USCA11 Case: 20-13075       Date Filed: 04/05/2021    Page: 11 of 19



                                          B.

      Olbek and Rogers sued the City and McHugh claiming First Amendment

retaliation and violations of the Florida Public Whistle-blower’s Act. The City and

McHugh moved for summary judgment, which the district court granted. It noted

“[p]reliminarily” that the “alleged retaliation against [Olbek and Rogers] for

exercising their right to free speech did not involve [their] speech. Rather, [their]

resignations were because of a criminal investigation concerning an unauthorized

entry into and the defacement of the police department building.”

      Even if their resignations were because of their speech, however, the court

determined that neither had suffered an adverse employment action because they

had voluntarily resigned. In addition, it determined that Olbek did not speak as a

citizen on a matter of public concern. And it also determined that not only had

Rogers not engaged in any speech, but McHugh did not know Rogers had any

involvement with the Mold Memo. On their Whistle-blower’s Act claim, the court

reiterated that neither of the two had suffered an adverse employment action, and

there was no “existing misconduct” by the City for the Mold Memo to have blown

a whistle about.

      The court layered it on by summarizing that Olbek’s and Rogers’

“resignations were not because of [their] exercise of free speech, but because of a

criminal investigation concerning an unauthorized entry into and defacement of the


                                          11
           USCA11 Case: 20-13075             Date Filed: 04/05/2021        Page: 12 of 19



police department building.” And that “[e]ven if the resignations were related to

the exercise of free speech,” neither spoke as a citizen on a matter of public

concern and neither suffered an adverse employment action.

                                                  II.

      Olbek and Rogers argue that the district court got it wrong. They insist that

the City did retaliate against them for speech that was protected by the First

Amendment and that it violated the Whistle-blower’s Act.2 The retaliation that

they allege is constructive discharge, which they say was caused by the

investigation into who removed the drywall. That investigation, according to

them, forced them to involuntarily resign. The speech that they claim was

protected by the First Amendment and the Whistle-blower’s Act is Olbek’s Mold

Memo. In other words, their theory is that the investigation into non-speech

conduct — the unauthorized damage to and removal of City property — was really

caused by and was a pretext for McHugh’s secret intent to fire them or force their

resignations in retaliation for the Mold Memo.

      We review de novo the grant of summary judgment, applying the same legal

standards as the district court. Alvarez v. Royal Atl. Developers, Inc., 610 F.3d

1253, 1263 (11th Cir. 2010). “We will affirm if, after construing the evidence in

the light most favorable to the non-moving party, we find that no genuine issue of


      2
          We will refer to the Act by the short title it assigns itself. See Fla. Stat. § 112.3187(1).
                                                  12
          USCA11 Case: 20-13075      Date Filed: 04/05/2021   Page: 13 of 19



material fact exists and the moving party is entitled to judgment as a matter of

law.” Id. at 1263–64. Although we draw justifiable inferences in the non-moving

party’s favor, “unsupported speculation does not meet a party’s burden of

producing some defense to a summary judgment motion” because it “does not

create a genuine issue of fact.” Cordoba v. Dillard’s, Inc., 419 F.3d 1169, 1181

(11th Cir. 2005) (cleaned up). Speculation instead “creates a false issue, the

demolition of which is a primary goal of summary judgment.” Id. (quotation

marks omitted). We can affirm on any basis supported by the record. Big Top

Koolers, Inc. v. Circus-Man Snacks, Inc., 528 F.3d 839, 844 (11th Cir. 2008).

                                         A.

        To succeed on a First Amendment retaliation claim, a public sector

employee plaintiff must show, among other things, that he spoke as a private

citizen. Alves v. Bd. of Regents of the Univ. Sys. of Ga., 804 F.3d 1149, 1160

(11th Cir. 2015). If instead of speaking as a citizen he spoke as an employee in

furtherance of his ordinary job duties, his speech was not protected by the First

Amendment and his claim fails. Id. at 1161–62. Whether the plaintiff spoke as an

employee is a “practical” inquiry and a few of the non-dispositive factors that we

consider are his “job description, whether the speech occurred at the workplace,

and whether the speech concerned the subject matter of the employee’s job.” Id. at

1161.


                                         13
         USCA11 Case: 20-13075       Date Filed: 04/05/2021    Page: 14 of 19



      Olbek spoke as an employee. He “spoke pursuant to [his] official job duties,

the purpose of [his] speech was work-related, and [he] never spoke publicly.”

King v. Bd. of Cnty. Comm’rs, 916 F.3d 1339, 1345 (11th Cir. 2019). Olbek’s job

duties included “broad administrative responsibilities,” and we’ve repeatedly held

that when “the employee speaks pursuant to those duties, then the speech is not

protected by the First Amendment.” Fernandez v. School Bd. of Miami-Dade

Cnty., Fla., 898 F.3d 1324, 1334 (11th Cir. 2018). Olbek wrote the Mold Memo as

the Deputy Chief of Police, used official Wildwood Police Department letterhead

with his title on it, received approval from his supervisor to send it, emailed the

memo from his office during work hours, sent it directly to HR, and in it he

requested only that employees be tested. See id. at 1332 (noting as relevant

considerations whether the plaintiff “[spoke] with the objective of advancing

official duties,” “harness[ed] workplace resources,” “project[ed] official authority,”

“heed[ed] official directives,” and “observ[ed] formal workplace hierarchies”). Of

the things that usually indicate employee speech, Olbek “checked virtually every

relevant box.” Id.

      As is clear from Olbek’s deposition testimony, his purpose in sending the

Mold Memo was to protect the safety of City employees, people he viewed as

being his employees and subordinates. See id. (using the plaintiff’s deposition

testimony and other statements when determining his ordinary job duties). For


                                          14
           USCA11 Case: 20-13075         Date Filed: 04/05/2021      Page: 15 of 19



example, in the context of explaining why he sent the Mold Memo to HR, Olbek

testified: “First and foremost my concern is my employees.” And he said that any

of the City’s liability issues “don’t ever outweigh employee health.”3 Clearly,

Olbek’s “perspective was that of an employee protecting the scope of [his] job

responsibilities” and those he viewed as working with him. King, 916 F.3d at

1349; see also Moss v. City of Pembroke Pines, 782 F.3d 613, 619 (11th Cir. 2015)

(holding that plaintiff’s testimony “that all of his speech was motivated by his

belief that the City’s actions would negatively impact the fire department’s

provision of services” served to “confirm[] that [his] speech was made in

furtherance of his self-described responsibilities”).

       Even if in some attenuated sense Olbek’s Mold Memo might have had “a

sheen of civic-minded purpose,” it was not transformed into citizen speech since

the “main thrust or purpose of [the] speech” was work-related. King, 916 F.3d at

1348–49. The main thrust, if not the entire thrust, of the Mold Memo is a simple

one: its subject line is “Employee health testing” and the memo requests that

employees be tested for mold and asbestos exposure. The background information

about mold in the building that is contained in the memo is a prelude to and




       3
         Olbek downplays these comments as just indicating that his “perceived ethical or moral
concerns as a citizen overrode whatever the City might claim were his administrative duties.”
We have rejected that kind of argument before, and we reject it now. See Fernandez, 898 F.3d at
1334 (citing D’Angelo v. School Bd. of Polk Cnty., 497 F.3d 1203, 1210 (11th Cir. 2007)).
                                              15
          USCA11 Case: 20-13075      Date Filed: 04/05/2021    Page: 16 of 19



support for the request it contains. It is a “textbook work-related” request and the

“impetus for [it] was frustration at work, not fear for public safety or the public

purse.” Id. at 1349 (emphasis added).

      Not only that, but Olbek never spoke publicly. Instead, he sent the memo to

the HR Director and to police department employees, not to the media. To be sure,

the media obtained a copy of the memo, but Olbek insists that he had nothing to do

with that and does not know how it happened. See King, 916 F.3d at 1349 (“[The

plaintiff] did nothing to communicate with the public. In fact, she did nothing to

communicate with anyone outside of those who would ordinarily be involved with

this process.”). That is another relevant factor indicating he spoke as an employee.

See id.

      “When viewed together, these factors paint a clear picture of a person

speaking as an employee and not as a private citizen.” Id. at 1345. Even if writing

memoranda like the Mold Memo was not something Olbek usually did, frequency

is not required. What counts is that it was done to promote the safety of police

department employees whom he viewed as being his employees and subordinates,

and it was undoubtedly within his ordinary duties. See id. at 1333–34 (“[W]e ask

not whether the speech itself is made ordinarily and regularly. Rather, we inquire

whether the speech falls within an ordinary duty.”). Olbek’s Mold Memo “owes

its existence to [his] professional responsibilities, and it cannot reasonably be


                                          16
         USCA11 Case: 20-13075      Date Filed: 04/05/2021   Page: 17 of 19



divorced from those responsibilities.” Alves, 804 F.3d at 1165 (quotation marks

and citation omitted). Because he spoke as an employee, Olbek’s First

Amendment retaliation claim fails and we need not address any other elements of

it. See id. at 1166 n.5.

      Rogers’ claim also fails. The plaintiff generally must show that the

employer was actually aware of the protected expression. See Raney v. Vinson

Guard Serv., Inc., 120 F.3d 1192, 1197 (11th Cir. 1997). Rogers cannot do so. He

has presented no evidence that McHugh or the City knew that he proofread the

Mold Memo or that he was in any way involved with it. Indeed, both Rogers and

Olbek testified that they had no reason to think McHugh knew of Rogers’

involvement. There is no genuine issue of fact about their unawareness of his role.

                                        B.

      The Whistle-blower’s Act prohibits a municipal government entity from

taking an “adverse personnel action” against an employee in retaliation for the

employee’s disclosure of the municipal entity’s misconduct. See Fla. Stat.

§ 112.3187(3)(c), (4)(a). To succeed on a Whistle-blower’s Act claim, one of the

elements a plaintiff must show is “a causal relation between” protected activity and

the “adverse personnel action.” See Griffin v. Deloach, 259 So. 3d 929, 931 (Fla.

5th DCA 2018).




                                         17
          USCA11 Case: 20-13075       Date Filed: 04/05/2021     Page: 18 of 19



        The only potential “adverse personnel actions” that Olbek and Rogers can

point to are the investigation into who removed the drywall and McHugh saying

that the City would drop the investigation if whoever was responsible resigned.

According to their argument, those actions taken together were constructive

discharge. Even if we assume that theory is valid –– which we seriously, seriously

doubt –– neither plaintiff can create a genuine issue of material fact on causation.

        Rogers’ claim fails because, as we’ve discussed, there is no genuine issue of

material fact about the City’s unawareness about his involvement with the Mold

Memo. A fact that is unknown to an actor cannot motivate his action. Simple as

that.

        Olbek, on the other hand, was known to be the author of the Mold Memo.

He put his name and official title at the top of it. Still, there is no genuine issue of

material fact that his memo caused the City to force him to leave, as Olbek

contends. The record does not support a reasonable inference that City Manager

McHugh knew of Olbek’s involvement in the removal of the drywall, either at the

time of the decision to investigate or at the time that McHugh told Chief Valentino

that the City would drop the investigation if whoever was responsible resigned. It

would not be reasonable to infer that an investigation into something Olbek was

not suspected of doing was intended to retaliate against him for doing it.




                                           18
         USCA11 Case: 20-13075      Date Filed: 04/05/2021   Page: 19 of 19



      Although the sheriff’s department’s investigation had identified Rogers’

involvement in the drywall removal, there is no evidence that the investigators had

reason to suspect that Olbek had been involved. Even Smalt, who physically took

the drywall samples and who told the city attorney and mayor about what

happened, did not know about Olbek’s involvement. It is true that on December 7,

2018 Olbek privately told Chief of Police Valentino about his involvement. But

Valentino testified that he never told McHugh that. Further, McHugh’s testimony

was that he did not learn Olbek was involved until after he had told Valentino that

whoever was responsible could resign. Though McHugh testified that it was

Valentino who told him, and Valentino testified that he never told McHugh, any

conflict between Valentino’s and McHugh’s testimony is immaterial because either

way it is resolved is consistent with the conclusion that McHugh did not know of

Olbek’s involvement at the time that resignation was proposed.

      Olbek offers only speculation contradicting that conclusion and speculation

that the City somehow, some way knew he was involved in the removal of the

drywall. Because speculation cannot create a genuine issue of material fact, it

cannot defeat summary judgment. See Cordoba, 419 F.3d at 1181.

      AFFIRMED.




                                         19